                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                     CR 18-52-BLG-SPW-TJC

                   Plaintiff,
                                               ORDER VACATING
vs.                                            CHANGE OF PLEA
                                               HEARING
DANTE LAMAR KING,

                   Defendant.




      Before the Court is Defendant’s Unopposed Motion to Vacate Change of

Plea Hearing. (Doc. 51.) Defendant’s motion being unopposed,

      IT IS ORDERED that the Change of Plea Hearing presently set for April 2,

2019, at 2:30 p.m. is hereby VACATED.

      DATED this 29th day of March, 2019.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge
